UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4674


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BUDDY MARTIN,

                    Defendant - Appellant.


Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:17-cr-00164-RJC-DSC-5)


Submitted: April 25, 2019                                         Decided: April 29, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, Charlotte, North Carolina, for Appellant. Amy Elizabeth Ray,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Buddy Martin pled guilty, pursuant to a written plea agreement, to possession with

intent to distribute methamphetamine and aiding and abetting, 21 U.S.C. § 841(a), 18

U.S.C. § 2 (2012), and was sentenced to 130 months’ imprisonment. On appeal, Martin’s

attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious grounds for appeal but questioning whether counsel was

ineffective for failing to provide proper advice regarding the potential sentence Martin

faced. Although advised of his right to file a supplemental pro se brief, Martin has not

done so. We affirm.

       Claims of ineffective assistance generally are not cognizable on direct appeal.

United States v. Maynes, 880 F.3d 110, 113 n.1 (4th Cir. 2018). To allow for adequate

development of the record, a defendant must bring his ineffective assistance claims, if at

all, in a 28 U.S.C. § 2255 (2012) motion. See United States v. Baldovinos, 434 F.3d 233,

239 & n.4 (4th Cir. 2006).       An exception exists, however, “only if the lawyer’s

ineffectiveness conclusively appears from the record.” Id. Our review of the record does

not conclusively show ineffective assistance.       Accordingly, we decline to address

Martin’s claim.

       In accordance with Anders, we have reviewed the record in this case and have

found no meritorious issues for appeal. We therefore affirm Martin’s conviction and

sentence. This court requires that counsel inform Martin, in writing, of the right to

petition the Supreme Court of the United States for further review. If Martin requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

                                             2
counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Martin. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3